Citation Nr: 0800844	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with 
radiculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an increased evaluation for his service 
connected degenerative disc disease of the lumbar spine with 
radiculitis, currently evaluated as 20 percent disabling 
under former Diagnostic Codes 5292-5295.

In July 2004 the veteran was afforded a VA Compensation and 
Pension orthopedic examination in conjunction with his claim.  
The veteran reported that he had pain in his back that 
radiated down his left leg and that his left leg felt weak.  
He denied any bowel or bladder symptoms.  Upon examination 
the veteran's back was found to have a range of motion of 50 
degrees of flexion, five degrees of extension, 20 degrees of 
right and left lateral flexion, and two degrees of right and 
left lateral rotation.  Repeated motion was found to reduce 
the veteran's range of motion by approximately 10 percent.  
The veteran was diagnosed with degenerative disc disease with 
radiculitis lumbar spine.

Subsequently, in an August 2004 rating decision, the RO 
denied the veteran's claim for an evaluation in excess of 20 
percent disabling.

The veteran appealed and was afforded another VA Compensation 
and Pension orthopedic examination in May 2007.  The veteran 
reported urinary incontinence and frequent urination of once 
every two to three hours.  He stated that he has erectile 
dysfunction.  The veteran reported that he has had back 
spasms and has pain that radiates down his left leg.  Upon 
examination the veteran's back was found to have a range of 
motion of 40 degrees flexion, 15 degrees extension, 15 
degrees left lateral flexion, 15 degrees right lateral 
flexion, 12 degrees left lateral rotation, and 13 degrees 
right lateral rotation.  The veteran was diagnosed with 
degenerative disc disease, spondylosis and mild 
spondylolisthesis.

The examiner in May 2007, however, did not render an opinion 
as to whether the veteran's erectile dysfunction and/or 
bladder impairment are manifestations of the veteran's 
service-connected disability.  In addition, the examiner in 
May 2007 did not review the claims folder in conjunction with 
the examination.  For these reasons, the Board finds the May 
2007 examination to be inadequate and, therefore, must remand 
this claim for another VA examination.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).

On remand the veteran should be scheduled for a VA 
neurological examination to determine the nature and etiology 
of any neurological manifestations of the veterans 
degenerative disc disease of the lumbar spine with 
radiculitis found to be present, including the veteran's 
erectile dysfunction and bladder impairment.  The examiner 
must render an opinion on whether the veteran's erectile 
dysfunction and bladder impairment are related to the 
veteran's service-connected back disability.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (remanding Board's 
decision where medical evidence did not differentiate between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability); see also 61 
Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters 
by noting that, when it is not possible to separate the 
effects of conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA C & P 
neurological examination of his lumbar 
spine to ascertain the nature and 
etiology of any manifestations of his 
degenerative disc disease of the lumbar 
spine with radiculitis.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any 
associated disorders shown, to include 
any erectile dysfunction and/or bladder 
impairment, are proximately due to, or a 
result of the service-connected 
degenerative disc disease of the lumbar 
spine with radiculitis.  All necessary 
tests should be conducted, including 
complete range of motion testing of the 
lumbar spine and the lower extremities 
and the examiners are requested to report 
complaints and clinical findings in 
detail.  The claims file must be made 
available to and be reviewed by the 
examiners in conjunction with the 
examinations and that review should be 
noted in the examination report.  A 
rationale should be provided for all 
opinions expressed.

2.  Then, readjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





